This action to set aside a certain transaction on the ground of fraud, and for incidental relief, in which defendant Taglianetti interposed four counterclaims, proceeded to inquest after the trial court denied an application made on behalf of defendants for adjournment of the trial. The motion for the order from which defendants appeal is considered by us as an application for a new trial. Order affirmed, with $10 costs and disbursements, unless within twenty days after the entry of the order hereon, appellants file an undertaking for $10,000, with corporate surety, to pay any judgment which may be rendered against them, in which event the order appealed from is reversed, without costs, and appellants’ motion for a new trial is granted, without costs. In the interests of justice, appellants ought to have another opportunity to defend on the merits. Nolan, P. J., Adel, Wenzel, Beldock and Murphy, JJ., concur.